Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figures 1-5, 12 in the reply filed on 4/19/2021 is acknowledged.
Claims 4, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021.


DETAILED ACTION
This is the first action on the merits for application 16/243704.  Claims 1-10 are currently pending in this application. Claims 1- 3, 5, 7, 9, and 10 are currently under examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by ASBECK (2007/0060395).

Regarding Claim 1, ASBECK teaches An isolator comprising: a shaft (42); a pulley (14) journalled to the shaft (42); a first torsion spring (15) engaged between the shaft (42) and the pulley (14); a second torsion spring (16) engaged between the shaft (42) and the pulley (14); the first torsion spring (15) and the second torsion spring (16) wound in opposite directions; the first torsion spring engaged to transmit a first torque in a first direction from the pulley (14) to the shaft (42), the second torsion spring (16) having a passive engagement with the pulley (14) during transmission of the first torque; and the second torsion spring (16) engaged to transmit a second torque in a second direction from the shaft (42) to the pulley (14), the first torsion spring (15) having a passive engagement with the pulley (14) during transmission of the second torque.

Regarding Claim 2, ASBECK teaches wherein the shaft (42) comprises a radial flange (23 including portion of 12 abutting ends of 15 and 16) for engaging the first torsion spring (15) and the second torsion spring (16).

Regarding Claim 3, ASBECK teaches wherein the first torsion spring (15)(17) and the second torsion spring (16)(18) extend axially in opposite directions from the radial flange (23 including portion of 12 abutting ends of 15 and 16).

Regarding Claim 5, ASBECK teaches wherein the first torsion spring (15)(17) is loaded in the unwinding direction when transmitting the first torque.

Regarding Claim 7, ASBECK teaches wherein the first torsion spring (15)(17) passive engagement is a sliding engagement.

Regarding Claim 9, ASBECK teaches An isolator comprising: a shaft (42); a pulley (14) journalled to the shaft (42); a first torsion spring (15) engaged between the shaft (42) and the pulley (14); a second torsion spring (16) engaged between the shaft (42) and the pulley (14); the first torsion spring (15) and the second torsion spring (16) wound in opposite directions; the shaft (42) comprises a radial flange (23 including portion of 12 abutting ends of 15 and 16) for engaging the first torsion spring (15) and the second torsion spring (16), the first torsion spring (15) and the second torsion spring (16) extend axially from the radial flange (23 including portion of 12 abutting ends of 15 and 16); the first torsion spring (15) engaged to transmit a first torque in a first direction from the pulley (14) to the shaft (42), the second torsion spring (16) having a passive engagement with the pulley (14) during transmission of the first torque; and the second torsion spring (16) engaged to transmit a second torque in a second direction from the 

Regarding Claim 10, ASBECK teaches An isolator comprising: a shaft (42); a pulley (14) journalled to the shaft (42); a first torsion spring (15) engaged between the shaft (42) and the pulley (14); a second torsion spring (16) engaged between the shaft (42) and the pulley (14); the first torsion spring (15) and the second torsion spring (16) wound in opposite directions; the shaft (42) comprises a radial flange (23 including portion of 12 abutting ends of 15 and 16) for engaging the first torsion spring (15) and the second torsion spring (16), the first torsion spring (15) and the second torsion spring (16)  extend axially from the radial flange (23 including portion of 12 abutting ends of 15 and 16); the first torsion spring (15) engaged to transmit a first torque in a first direction from the pulley (14) to the shaft (42), the second torsion spring (16) having a passive engagement with the pulley (14) during transmission of the first torque, the first torsion spring (15) loaded in the unwinding direction when transmitting the first torque; and the second torsion spring (16) engaged to transmit a second torque in a second direction from the shaft to the pulley (14), the first torsion spring (15) having a passive engagement with the pulley during transmission of the second torque, the second torsion spring (16) loaded in the unwinding direction when transmitting the second torque.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654